JUDGE ROBERTSON
delivered the opinion op the court:
It seems to this court that the provisions of the Code, regulating proceedings and attachments on bills for discovery and subjection of property after a return of “no property” on an *207execution, do not apply to a petition in equity for the subjection of an equity known and described, or for enforcing an equitable lien. Any such proceeding in rem operates as a lien without a formal attachment. And, consequently, the preexisting law authorizing and regulating such proceedings is not inconsistent with the modern law regulating attachments. Nor is it repealed or modified by the 875th section of the Code.
Wherefore, the common law lien of the appellees, who first sued in rem, was superior to the subsequent attachment lien of the appellants. And, as the chancellor so decided, his judgment is affirmed'.